          Case 20-35740 Document 245 Filed in TXSB on 02/02/21 Page 1 of 1




UNITED STATES BANKRUPTCY COURT                                        SOUTHERN DISTRICT OF TEXAS


                                         MOTION AND ORDER
                                     FOR ADMISSION PRO HAC VICE

          Division                   Houston              Main Case Number            20-35740
          Debtor            In Re:                           Seadrill Partners LLC


This lawyer, who is admitted to the State Bar of                  New York                  :

                       Name                             Nelly Almeida
                       Firm                             Milbank LLP
                       Street                           55 Hudson Yards
                 City & Zip Code                        New York, NY 10001
                    Telephone                           212-530-5271
                                                        NY: 5002894
             Licensed: State & Number

Seeks to appear as the attorney for this party:

                            Ad Hoc Committee of Term Loan B Lenders


 Dated: 2/2/2021                          Signed: /s/ Nelly Almeida




 COURT USE ONLY: The applicant’s state bar reports their status as:                              .



 Dated:                                   Signed:
                                                          Deputy Clerk



                                                     Order


                                     This lawyer is admitted pro hac vice.

Dated:
                                                           United States Bankruptcy Judge
